Exhibit 10.57.1

LETTER WAIVER

Dated as of August 10, 2006

To the banks and other financial institutions
or entities (collectively, the “Purchasers”)
party to the Purchase Agreement
referred to below and to Deutsche Bank AG
New York, as administrative agent (the
“Administrative Agent”) for the Purchasers

 

Ladies and Gentlemen:

We refer to the Revolving Trade Receivables Purchase Agreement, dated as of
September 23, 2005, among Sanmina-SCI Magyarorszag Elektronikai Gyarto Kft and
Sanmina-SCI Systems de Mexico, S.A. de C.V., as originators, Sanmina-SCI
Corporation (“Sanmina-SCI”) and Sanmina-SCI UK Ltd., as servicers, the
Purchasers from time to time party thereto and the Administrative Agent (the
“Purchase Agreement”). Capitalized terms not otherwise defined in this Letter
Waiver have the same meanings as specified in the Purchase Agreement.

Section 5.1(b) of the Purchase Agreement requires that the Originators and
Servicers deliver to the Administrative Agent “as soon as available, but in any
event not later than 60 days after the end of each of the first three quarterly
periods of each fiscal year of Sanmina-SCI, the unaudited consolidated balance
sheet of Sanmina-SCI as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
comparison form the figures for the previous year, certified by a Responsible
Financial Officer of Sanmina-SCI”.

We believe that we will be unable to deliver the financial statements for the
fiscal quarter ended July 1, 2006, and the Responsible Financial Officer
certification thereof, within the 60 day period required under Section 5.1(b).
Such failure to the deliver such financial statements, and the Responsible
Financial Officer certification thereof, within the required period will
constitute an Incipient Termination Event under the Purchase Agreement. This
Letter Waiver shall constitute notice of such Incipient Termination Event
pursuant to Section 5.6(a) and 6.3(b) of the Purchase Agreement.

Section 7(b) of the Purchase Agreement provides for a Termination Event under
the Purchase Agreement if, among other things, any Originator or any Servicer
shall default in the observance or performance of any agreement or condition
relating to Indebtedness in the aggregate outstanding principal amount of more
than $45,000,000 or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or permit
the holder or beneficiary of such Indebtedness to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or to become payable. We have been advised that it is a possibility that the
trustees in respect of, or the holders of, the 8.125% Senior


--------------------------------------------------------------------------------




Subordinated Notes due 2016 issued by Sanmina-SCI and the 6.75% Senior
Subordinated Notes due 2013 issued by Sanmina-SCI (collectively, the “Senior
Subordinated Notes”) and the 3% Convertible Subordinated Notes due 2007 issued
by SCI Systems, Inc. and guaranteed by Sanmina-SCI (the “Convertible Notes”),
respectively, may notify us, in accordance with the respective terms thereof
that Sanmina-SCI’s failure to deliver the financial statements for the fiscal
quarter ended July 1, 2006 constitutes a default thereunder and will become an
event of default if not cured or waived within the applicable grace period, at
which time they may declare such Indebtedness due and payable as a consequence
of such failure.

We hereby request that you waive the requirements of Section 5.1(b) and Section
7(e) of the Purchase Agreement, solely for the period commencing on the date
first above written through October 10, 2006 (the “Waiver Termination Date”),
and solely with respect to the delivery of the financial statements of
Sanmina-SCI for the fiscal quarter of Sanmina-SCI ended July 1, 2006 and the
Responsible Financial Officer certification thereof. On the Waiver Termination
Date, without any further action by the Administrative Agent and the Purchasers,
all of the terms and provisions set forth in the Purchase Agreement with respect
to the Incipient Termination Events thereunder that are waived hereunder and not
cured prior to the Waiver Termination Date shall have the same force and effect
as if this Letter Waiver had not been entered into by the parties hereto, and
the Administrative Agent and the Purchasers shall have all of the rights and
remedies afforded to them under the Purchase Agreement with respect to such
Incipient Termination Events as though no waiver had been granted by them
hereunder.

We further request that you waive the requirements of (i) Section 4.2(b) with
respect to the representations and warranties contained in Section 3.7 of the
Purchase Agreement through the Waiver Termination Date and solely with respect
to any defaults under Contractual Obligations arising from the failure of
Sanmina-SCI to deliver the financial statements of Sanmina-SCI for the fiscal
quarter ended July 1, 2006 or to file and deliver its Quarterly Report on Form
10-Q for the fiscal quarter ended July 1, 2006, (ii) Section 4.2(b) with respect
to the representations and warranties contained in Sections 3.1, 3.2, 3.6 and
3.12 of the Purchase Agreement through the Waiver Termination Date and solely
with respect to the review by Sanmina-SCI of its stock option practices, the
inquiry by the SEC with respect thereto and the results of the foregoing and the
matters referred to in clause (i), and (iii) Section 4.2(c) solely with respect
to the Incipient Termination Events for which waivers are granted under this
Letter Waiver (it being understood that the Originators may qualify any Purchase
Notice with respect to the foregoing clauses (i) through (iii)).

This Letter Waiver and the waivers requested herein shall become effective as of
the date first above written when, and only when, the Administrative Agent shall
have received counterparts of this Letter Waiver executed by us, the
Administrative Agent and the Required Purchasers. This Letter Waiver is subject
to the provisions of Section 9.1 of the Purchase Agreement.

The Purchase Agreement and each of the other Transaction Documents, except to
the extent of the waiver specifically provided above, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. The execution, delivery and effectiveness of this Letter Waiver shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Purchaser or any Agent under any of the


--------------------------------------------------------------------------------




Transaction Documents, nor constitute a waiver of any provision of any of the
Transaction Documents.

If you agree to the terms and provisions of this Letter Waiver, please evidence
such agreement by executing and returning four counterparts of this Letter
Waiver to Kathleen D. Rothman at Wilson Sonsini Goodrich & Rosati, P.C., 650
Page Mill Road, Palo Alto, CA 94304, Facsimile: (650) 493-6811, Telephone (650)
320-4629 by no later than 5:00 P.M. (New York City time) on August 10, 2006.

This Letter Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Waiver by telecopier shall be effective as
delivery of a manually executed counterpart of this Letter Waiver.

This Letter Waiver shall be governed by, and construed in accordance with, the
laws of the State of New York.

[BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------




 

 

 

Very truly yours,

 

 

 

SANMINA-SCI MAGYARORSZAG
ELEKTRONIKAI GYARTO KFT

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

Title: Managing Director

 

 

 

SANMINA-SCI SYSTEMS DE MEXICO, S.A. DE
C.V

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

Title: Chairman/Director

 

 

 

SANMINA-SCI CORPORATION

 

 

 

By

/s/ Walter Boileau

 

 

 

Title: VP and Treasurer

 

 

 

SANMINA-SCI UK LTD.

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

Title: Director

 

 

 

 

Agreed as of the date firstabove written:

 

 

 

Deutsche Bank AG New York,

 

as Administrative Agent and as Purchaser

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

 

 

Title: Vice President

 

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

 

Title: Vice President

 

 

 


--------------------------------------------------------------------------------